an action, inter alia, to set aside a conveyance of real property, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Gowan, J.), dated December 17, 1985, which, after a nonjury trial, inter alia, granted the defendants’ motion to dismiss the complaint.
Order affirmed, without costs or disbursements.
Our examination of the evidence adduced at trial shows that the defendants’ motion at the close of the case was properly granted. There was insufficient evidence to sustain a finding of constructive fraud (cf. Matter of Gordon v Bialystoker Center & Bikur Cholim, 45 NY2d 692, 698-699; Allen v La Vaud, 213 NY 322; Doheny v Lacy, 168 NY 213). We also find no basis in the record for the imposition of a constructive trust upon the property conveyed to the defendants Glenn R. and Brenda Truesdell (see, Sharp v Kosmalski, 40 NY2d 119; Sinclair v Purdy, 235 NY 245).
We have considered the plaintiff’s remaining contentions and find them to be without merit. Mollen, P. J., Weinstein, Lawrence and Kunzeman, JJ., concur.